OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 8401 Colesville Road, Suite 320 Silver Spring, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management 8401 Colesville Road Silver Spring, MD 20910 (Name and address of agent for service) Registrant's telephone number, including area code:(301) 650-0059 Date of fiscal year end: September 30, 2012 Date of reporting period:March 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE PROFIT FUND PVALX THE PROFIT OPPORTUNITY FUND PROFX Semi-Annual Report March 31, 2012 (Unaudited) PROFIT FUNDS INVESTMENT TRUST LETTER TO SHAREHOLDERS Dear Profit Shareholder, During the six months ended March 31, 2012, The Profit Fund (PVALX) had a total return of 30.50% while the S&P 500 Index appreciated 25.89%. Also during those six months, The Profit Opportunity Fund (PROFX) had a total return of 27.63% while the Russell 2000 Index appreciated 29.83%. Below we review the highlights of the past six months (4Q11 and 1Q12). 4Q11 Market Review The positive market returns were aided by strong U.S. corporate quarterly earnings results. Over in the Eurozone, politicians continued to take incremental positive steps by unveiling a framework of measures to help stabilize financial markets. While the sizeable upward market move was a welcome development, the dramatic market volatility was not something we had anticipated. Based on our calculations of the 63 trading days in 4Q, only 14 days had moves of less than 200 basis points between the intraday high and low for the Dow Jones Industrial Average. With this type of market volatility, being a buy-and-hold investor can be extremely exhausting. 1Q12 Market Review The Financials sector was the best performing sector, up 26%. The banks, especially the ones that had the most problems and weakest stock performance in 2011, led the way. In the first quarter, conservative portfolio positioning lagged. Health Care, a sector in which we’ve been increasingly focused, performed well, increasing more than 8%, but still trailed both the S&P 500 Index and the Russell 2000 Index. HMOs were up significantly on rising speculation the Supreme Court will throw out the Affordable Care Act. Consumer Staples was up nearly 5%, Telecommunication Services was up less than 1% and Utilities declined nearly 3%. The market rally in Q1 can be explained by: • Reduced tail risk. Europe’s sovereign debt crisis seems to be abating thanks to the Long-Term Refinancing Operation. • Improving economic data in the U.S. While March data was not as strong as the previous months, the trend of improving employment, retail sales, and consumer confidence continues. • Easy monetary policy. The Fed’s accommodative monetary policy and Ben Bernanke’s remarks that “it’s far too early to declare victory,” have traders anticipating the next round of Quantitative Easing. The mere thought of increased market liquidity should put a solid bid under the market. But as equity markets trekked higher, the general tone of the market seemed to be one of caution. During the quarter, many news headlines and financial commentators indicated a decent amount of skepticism and caution by investors in embracing the stock market’s first quarter rally. Low trading volumes and limited institutional investors 1 further support a cautious view. After experiencing heightened market volatility over the past few years and sharp rallies met by sudden sell offs, maybe investors are wise to be cautious. Or maybe investors are afraid of their own shadows and see black swans rather than opportunities. Once the fears of contagion take hold, it seems that the idea the market can’t go higher is tough to erase. Outlook Where will the markets go for the remainder of the year? In our view, further market gains should be limited (less than 5%), as market sentiment is overly optimistic for an economic and business environment that will show low growth. The Citi Economic Surprise Index has begun to turn downward which signals economic data is disappointing relative to expectations. As the market continues its climb upward, it looks as if investors need to be a bit more cautious. At Profit Investments we try to be unbiased in our approach to investing as we anticipate and react accordingly to objective data. With low rates of returns on perceived safe assets, there will be increased pressure to reach for riskier assets which, with improving economic data, might push market returns even higher. The Profit Fund (PVALX) Fund Performance: The Profit Fund outperformed its benchmark, the S&P 500 Index, for the six months ended March 31, 2012. Information Technology was the best performing sector (largely due to our positions in EMC and Apple). Utilities, Materials, Health Care and Consumer Discretionary all posted reasonable sector returns. Financials was the worst performing sector although the negative sector attribution was due more to our sector underweight. Below are the key stocks that helped our performance and some that detracted from our performance. Gainers • EMC (EMC) – Although in the 3Q EMC shares were up only 2.5% versus a 7% rise for the Information Technology sector, the company had a strong 4Q as the shares were up 38%. EMC posted strong results, in spite of increasingly bearish market commentary for IT capex spending. EMC’s healthy 2012 business outlook helped shift investor sentiment on the storage space. We continue to hold shares of EMC as we believe that while storage is a mature industry, the move toward virtualization and cloud computing will allow EMC to take advantage of this next-generation technology shift. In addition, EMC’s additional software service offerings in the Big Data segment should help further boost profitability. • Apple (AAPL) – Strong iPhone and iPad sales helped earnings results. In addition, investor enthusiasm over the iPad 3 launch was bolstered by early sales data showing strong consumer pickup of the product. Although the large-market capitalization of AAPL can be a hindrance to the stock, the announcement of a dividend may allow income-oriented investors to get involved in the stock. • Western Digital (WDC) – The huge upside on their earnings reports was driven by better-than-expected pricing, a consequence of severe supply disruptions caused by the Thailand flood last year. While the recent earnings trend is surely unsustainable, 2 it has resulted in an improvement in the company’s cash flow. Shares were further bolstered on the completion of the Hitachi merger. The deal should not only be hugely accretive to earnings but also improve pricing and rationalize the hard disk drive market. Detractors • JPMorgan (JPM) – Our avoidance of a number of banks and credit-related companies impacted us negatively in the 1Q as buyers emerged in the beaten-down large-cap bank sector. Like many large-cap banks, shares of JPM had a great run especially in 1Q as shares were up 39% in the quarter. In addition, after the Fed released results showing that JPM had strong capital ratios, the company increased its dividend and share buyback authorization. • McDonalds (MCD) – Investors have been worried that rising food-cost inflation, namely beef, may cut into future profits. Recent SSS data was disappointing as global numbers missed high expectations, driven, in part, by adverse winter weather in Europe and a negative holiday shift in Asia Pacific/Middle East/Africa (APMEA). While we were disappointed that MCD missed expectations, we view the issues as mostly transitory and believe that market share gains will continue given menu innovation, upgraded facilities and superior marketing capability. • Wal-Mart (WMT) –The flattish stock performance was a result of WMT reporting a quarterly earnings report below consensus estimates but within the range of its earlier guidance. The earnings miss was attributed to gross margin declines in the U.S. and lower than expected SG&A leverage. Same-store sales increased 1.5%, the best comp for Wal-Mart U.S. in nine quarters, and the second consecutive positive result. We believe WMT’s initiatives to add back lower priced SKU’s will continue to generate topline momentum. In addition, the company’s focus on expense management should allow for continued earnings growth. The Profit Opportunity Fund (PROFX) Fund Performance: The Profit Opportunity Fund slightly underperformed its benchmark, the Russell 2000 Index, for the six months ended March 31, 2012. Information Technology and Industrials were the best performing sectors. Losses in Consumer Discretionary (largely made up of poor performance by True Religion Apparel), Health Care and Consumer Staples weighed negatively on total returns. Below are the key stocks that helped our performance and some that detracted from our performance. Gainers • OmniVision (OVTI) – OVTI was up over 50% in the 1Q. Early in the quarter after reporting an in-line earnings report, the company provided forward guidance well above the Street’s expectations for both revenue and earnings. OVTI’s guidance at the time was anticipated to reflect a product ramp over the next few months. Later in the quarter, shares of OVTI rose in anticipation that its products were included in the iPad 3. Anticipation was later met with validation when a third-party tear down of the new iPad found that OVTI was supplying the front and back camera, allaying some investor concerns of potential market share loss. 3 • Janus (JNS) – The beaten down asset manager rallied on news that its quarterly earnings report beat expectations through admirable expense control (primarily comp expenses) to reflect lower AUM. While asset flows continue to be challenged, recent product performance looks promising. A continued rebound in equity market returns and overall market sentiment have the potential to provide additional earnings upside at JNS. • Wesco (WCC) – WCC showed impressive results for the 4Q and 1Q – rising 58% and 23%, respectively. In the 4Q, the earnings beat was due to strong organic sales growth of 11% despite a modest environment for end market demand. WCC also announced an agreement to acquire RS Electronics. WCC has had proven bolt-on M&A success as it consolidates the highly fragmented distribution market. During the 1Q, WCC shares were up after a strong earnings report that was above expectations. The earnings upside was driven by the strong top line and margin expansion. WCC shares ended the quarter up 23%. We continue to own shares of WCC as we see continued growth in the late-cycle utility and construction end-markets (more than 50% of sales). WCC will continue to take share from smaller competitors as larger customers look to consolidate vendors. Detractors • World Acceptance (WRLD) – Shares of WRLD were down over 16% for the 4Q. WRLD reported a weak quarterly earnings report missing expectations by two pennies. It appears that higher provision levels, tied in part to the introduction of a larger loan product in Texas, weighed on results. Gross loan balances increased 10.4% YOY but combined yields (interest income and fees) declined from 76% to 74%. The increase in loan loss provisions (+13%) reflects an increase in reserve levels from 7.7% at the end of September to 7.9% at the end of December. We hold shares of WRLD as we continue to believe the company provides a unique and profitable loan product to the under-banked consumer. • True Religion Apparel (TRLG) – TRLG fell almost 20%, due primarily to unexpectedly lower off-price sales in Korea, as well as higher than expected markdowns in the outlet channel. Expectations were for the international segment to drive the next leg of growth for TRLG. It now appears the business is still in the investment stage which will weigh on EPS over the next year. While we continue to hold shares of TRLG, we are closely monitoring its sales trends for evidence of an up-tick in sales. We believe TRLG’s strong cash position on its balance sheet will help protect downside in the shares. • Cymer (CYMI) – CYMI was up slightly during this six-month period. Although the company reported strong order pull-ins, those orders caused CYMI to reduce forward guidance below consensus. In addition, there was some investor disappointment on the continued delay of CYMI’s EUV light source. CYMI expected a 1-2 month delay in delivering the new EUV light source to the market. We continue to hold shares of CYMI as we believe that the technical delays with its new product are only temporary and that the company will benefit from a ramp in EUV technology. 4 We want to thank you for your investment and we look forward to continuing to serve you. Eugene Profit CEO Profit Investment Management Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-744-2337. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information. To obtain a copy of the Funds’ prospectus please call 1-888-744-2337 and a copy will be sent to you free of charge or visit the Funds website at www.profitfunds.com. Please read the prospectus carefully before you invest. The Profit Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 5 THE PROFIT FUND The Profit Fund vs S&P 500 Index Sector Diversification As of March 31, 2012 (Unaudited) Top Ten Equity Holdings March 31, 2012 (Unaudited) Security Description % of Net Assets Apple, Inc. 6.2% Microsoft Corp. 3.9% Exxon Mobil Corp. 3.9% EMC Corp. 3.1% Visa, Inc. - Class A 3.1% Intel Corp. 2.7% Home Depot, Inc. (The) 2.7% Coca-Cola Co. (The) 2.5% Aetna, Inc. 2.4% United Parcel Service, Inc. - Class B 2.4% 6 THE PROFIT OPPORTUNITY FUND The Profit Opportunity Fund Sector Diversification As of March 31, 2012 (Unaudited) Top Ten Equity Holdings March 31, 2012 (Unaudited) Security Description % of Net Assets OmniVision Technologies, Inc. 4.4% BE Aerospace, Inc. 4.0% Janus Capital Group, Inc. 3.2% Forward Air Corp. 3.1% Plexus Corp. 3.0% G-III Apparel Group Ltd. 2.9% Insperity, Inc. 2.8% WESCO International, Inc. 2.7% Stone Energy Corp. 2.7% Comtech Telecommunications Corp. 2.7% 7 THE PROFIT FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Common Stocks — 98.8% Value Consumer Discretionary — 16.1% Hotels, Restaurants & Leisure — 4.1% McDonald's Corp. $ Yum! Brands, Inc. Internet & Catalog Retail — 0.6% Amazon.com, Inc. (a) Multiline Retail — 3.2% Dollar Tree, Inc. (a) Target Corp. Specialty Retail — 4.4% Home Depot, Inc. (The) Tiffany & Co. Tractor Supply Co. Textiles, Apparel & Luxury Goods — 3.8% Fossil, Inc. (a) NIKE, Inc. - Class B Consumer Staples — 7.8% Beverages — 4.1% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing — 3.7% Costco Wholesale Corp. Wal-Mart Stores, Inc. Energy — 8.8% Energy Equipment & Services — 1.6% Oil States International, Inc. (a) Oil, Gas & Consumable Fuels — 7.2% Chevron Corp. Exxon Mobil Corp. Plains Exploration & Production Co. (a) Financials — 7.2% Capital Markets — 3.2% Franklin Resources, Inc. Morgan Stanley 8 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 98.8% (Continued) Value Financials — 7.2% (Continued) Consumer Finance — 2.1% American Express Co. $ Insurance — 1.9% AFLAC, Inc. 1 Berkshire Hathaway, Inc. - Class A (a) Health Care — 13.6% Biotechnology — 2.4% Biogen Idec, Inc.(a) Celgene Corp. (a) Health Care Equipment & Supplies — 3.7% Cooper Cos., Inc. (The) Hologic, Inc. (a) Health Care Providers & Services — 3.8% Aetna, Inc. Express Scripts, Inc. (a) Pharmaceuticals — 3.7% Mylan, Inc. (a) Pfizer, Inc. Industrials — 8.3% Aerospace & Defense — 1.0% United Technologies Corp. Air Freight & Logistics — 4.1% FedEx Corp. United Parcel Service, Inc. - Class B Industrial Conglomerates — 1.5% General Electric Co. Road & Rail — 1.7% CSX Corp. Information Technology — 33.6% Communications Equipment — 2.3% QUALCOMM, Inc. Computers & Peripherals — 11.2% Apple, Inc. (a) EMC Corp. (a) 9 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 98.8% (Continued) Value Information Technology — 33.6% (Continued) Computers & Peripherals — 11.2% (Continued) Western Digital Corp. (a) $ Internet Software & Services — 3.7% eBay, Inc. (a) Google, Inc. - Class A (a) IT Services — 5.2% International Business Machines Corp. Visa, Inc. - Class A Semiconductors & Semiconductor Equipment — 2.7% Intel Corp. Software — 8.5% Citrix Systems, Inc. (a) Microsoft Corp. Oracle Corp. Symantec Corp. (a) Materials — 3.4% Chemicals — 3.4% E. I. du Pont de Nemours and Co. Eastman Chemical Co. Total Common Stocks (Cost $8,650,225) $ Shares Money Market Funds — 0.9% Value Fidelity Institutional Government Portfolio, 0.01% (b) $ Wells Fargo Advantage Heritage Fund - Institutional Class, 0.01% (b) Total Money Market Funds (Cost $106,994) $ Total Investment Securities at Value — 99.7% (Cost $8,757,219) $ Other Assets in Excess of Liabilities — 0.3% Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of March 31, 2012. See accompanying notes to financial statements. 10 THE PROFIT OPPORTUNITY FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Common Stocks — 92.4% Value Consumer Discretionary — 14.7% Leisure Equipment & Products — 2.4% Callaway Golf Co. $ Specialty Retail — 4.0% Chico's FAS, Inc. Vitamin Shoppe, Inc. (a) Textiles, Apparel & Luxury Goods — 8.3% G-III Apparel Group Ltd. (a) Maidenform Brands, Inc. (a) True Religion Apparel, Inc. (a) Vera Bradley, Inc. (a) Consumer Staples — 2.7% Beverages — 2.7% 85 Boston Beer Co., Inc. (The) - Class A (a) Energy — 5.0% Energy Equipment & Services — 2.3% Oil States International, Inc. (a) Oil, Gas & Consumable Fuels — 2.7% Stone Energy Corp. (a) Financials — 10.3% Capital Markets — 4.6% 97 GAMCO Investors, Inc. - Class A Janus Capital Group, Inc. Consumer Finance — 3.9% First Cash Financial Services, Inc.(a) World Acceptance Corp. (a) Insurance — 1.8% SeaBright Holdings, Inc. Health Care — 7.6% Biotechnology — 1.7% Dendreon Corp. (a) Health Care Equipment & Supplies — 3.9% NuVasive, Inc. (a) 11 THE PROFIT OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 92.4% (Continued) Value Health Care — 7.6% (Continued) Health Care Equipment & Supplies — 3.9% (Continued) Syneron Medical Ltd. (a) $ Health Care Providers & Services — 2.0% Healthways, Inc. (a) MModal, Inc. (a) Industrials — 24.7% Aerospace & Defense — 6.0% BE Aerospace, Inc. (a) Ceradyne, Inc. Air Freight & Logistics — 3.1% Forward Air Corp. Building Products — 1.7% Insteel Industries, Inc. Commercial Services & Supplies — 2.2% Rollins, Inc. Electrical Equipment — 2.2% Regal-Beloit Corp. Industrial Conglomerates — 2.5% Raven Industries, Inc. Machinery — 1.5% 72 Toro Co. (The) Professional Services — 2.8% Insperity, Inc. Trading Companies & Distributors — 2.7% WESCO International, Inc. (a) Information Technology — 23.6% Communications Equipment — 2.7% Comtech Telecommunications Corp. Electronic Equipment, Instruments & Components — 4.5% Plexus Corp. (a) ScanSource, Inc. (a) 12 THE PROFIT OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 92.4% (Continued) Value Information Technology — 23.6% (Continued) Internet Software & Services — 1.5% LoopNet, Inc. (a) $ Semiconductors & Semiconductor Equipment — 10.1% Atmel Corp. (a) Cymer, Inc. (a) MEMC Electronic Materials, Inc. (a) OmniVision Technologies, Inc. (a) Software — 4.8% Fair Isaac Corp. Take-Two Interactive Software, Inc. (a) Materials — 3.8% Metals & Mining — 3.8% Reliance Steel & Aluminum Co. Seabridge Gold, Inc. (a) Total Common Stocks (Cost $301,004) $ Shares Money Market Funds — 0.9% Value Fidelity Institutional Government Portfolio, 0.01% (b) $ Fidelity Institutional Money Market Portfolio, 0.22% (b) Total Money Market Funds (Cost $3,131) $ Total Investment Securities at Value — 93.3% (Cost $304,135) $ Other Assets in Excess of Liabilities — 6.7% Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of March 31, 2012. See accompanying notes to financial statements. 13 PROFIT FUNDS INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES March 31, 2012 (Unaudited) The Profit Fund The Profit Opportunity Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Receivable for capital shares sold Receivable from Adviser (Note 4) Dividends receivable 71 Other assets TOTAL ASSETS LIABILITIES Payable to administrator (Note 4) Accrued distribution fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized losses from security transactions ) ) Net unrealized appreciation on investments Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 14 PROFIT FUNDS INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2012 (Unaudited) The Profit Fund The Profit Opportunity Fund INVESTMENT INCOME Dividends $ $ EXPENSES Investment advisory fees (Note 4) Professional fees Accounting services fees (Note 4) Administration fees (Note 4) Transfer agent fees (Note 4) Registration and filing fees Distribution expense (Note 4) Insurance expense Postage and supplies Trustees’ fees Reports to shareholders Custodian and bank service fees Other expenses TOTAL EXPENSES Less fee waivers/reductions and expense reimbursements by the Adviser (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 15 THE PROFIT FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, (Unaudited) Year Ended September 30, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares issued in reinvestment of distributions to shareholders — Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 16 THE PROFIT OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, (Unaudited) Period Ended September 30, 2011(a) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — CAPITAL SHARE ACTIVITY Shares sold Shares redeemed (2 ) ) Net increase in shares outstanding Shares outstanding, beginning of period — Shares outstanding, end of period (a) Represents the period from the commencement of operations (December 20, 2010) through September 30, 2011. See accompanying notes to financial statements. 17 THE PROFIT FUND FINANCIAL HIGHLIGHTS Per share data for a share outstanding throughout each period: Six Months Ended March 31, (Unaudited) Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income (loss) (a) Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income ) — From net realized gains from security transactions — — — ) ) ) Total distributions ) — — ) ) ) Net asset value at end of period $ Total return (b) 30.50% (c) (3.77%
